            Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 1 of 9




                 In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        Filed: February 2, 2021

* * * * * * * * * * * *                            *
BRIANNA RICH and JEFFREY RICH,                     *
as parents and natural guardians of                *
S.G.R., a minor child,                             *       UNPUBLISHED
                                                   *
                  Petitioners,                     *       No. 18-353V
                                                   *
       v.                                          *       Special Master Dorsey
                                                   *
SECRETARY OF HEALTH                                *       Decision Based on Stipulation; Diphtheria-
AND HUMAN SERVICES,                                *       Tetanus-Acellular-Pertussis (“DTap”)
                                                   *       Vaccine; Measles Mumps Rubella (“MMR”)
                  Respondent.                      *       Vaccine; Localization-Related Epilepsy.
                                                   *
*   * *      *    *   *   *   *    *   *   *   *   *

Diana Lynn Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Lara Ann Englund, United States Department of Justice, Washington, DC, for respondent.

                                 DECISION BASED ON STIPULATION1

        On March 7, 2018, Brianna Rich and Jeffrey Rich (“petitioners”), as parents and natural
guardians of S.G.R., a minor, filed a petition in the National Vaccine Injury Program2 alleging
that as a result of a diphtheria-tetanus-acellular-pertussis (“DTaP”) vaccine and a measles
mumps rubella (“MMR”) vaccine S.G.R. received on April 17, 2015, she suffers from
localization-related epilepsy. Petition at 1-2 (ECF No. 1).


1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                       1
          Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 2 of 9




        On February 2, 2021, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 56). Respondent denies that the DTaP and
MMR vaccines or any other vaccine caused S.G.R. to suffer from localization-related epilepsy or
any other injury or her current condition. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1) A lump sum of $295.84, which amount represents reimbursement of a lien for
           services rendered on behalf of S.G.R. by Presbyterian Centennial Care under
           contract with the State of New Mexico, in the form of a check payable jointly to
           petitioners and Presbyterian Centennial Care, and mailed to:

           Presbyterian Centennial Care
           P.O. Box 27489
           Albuquerque, NM 87125-7489
           Tax ID#: XX-XXXXXXX
           Member ID #: 105557349-00

           Petitioners agree to endorse this check to Presbyterian Centennial Care.

       (2) An amount sufficient to purchase the annuity contract described in paragraph
           10 of the stipulation, paid to the life insurance company from which the annuity
           will be purchased (the “Life Insurance Company”).

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 3 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 4 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 5 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 6 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 7 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 8 of 9
Case 1:18-vv-00353-UNJ Document 61 Filed 03/01/21 Page 9 of 9
